Citation Nr: 0939254	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  07-27 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a service connection claim for bilateral hearing loss.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. B. Mays, Counsel
INTRODUCTION

The Veteran served on active duty from July 1974 to August 
1974, and from June 1977 to January 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which determined that new and material 
evidence had been received to reopen the claim, but 
ultimately determined that bilateral hearing loss was not 
incurred in or aggravated by military service.  

Even though the RO, in September 2006, determined that new 
and material evidence had been received to reopen the claim 
of service connection for bilateral hearing loss, the Board 
notes that the requirement of submitting new and material 
evidence to reopen a claim is a material legal issue the 
Board is required to address on appeal, despite the RO's 
action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 
1996).  As such, the issue is captioned as above.

In March 2009, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is of record and has been reviewed.

Herein, the Board reopens the service connection claim for 
bilateral hearing loss.  The reopened claim and the matter of 
entitlement to service connection for PTSD is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In September 1998, the RO denied the Veteran's claim of 
entitlement to service connection for bilateral hearing loss; 
the Veteran did not file a timely appeal following 
appropriate notice, and that decision became final.
2.  Evidence received since the September 1998 rating 
decision raises a reasonable possibility of substantiating 
the service connection claim for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The September 1998 rating decision denying the Veteran's 
service connection claim for bilateral hearing loss is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1998); currently, 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  Evidence received since the September 1998 rating 
decision that denied the service connection claim for 
bilateral hearing loss is new and material, and the Veteran's 
service connection-claim for pertinent disability is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Without deciding whether the notice and development 
requirements of the VCAA have been satisfied with respect to 
the Veteran's new and material evidence claim for bilateral 
hearing loss, the Board concludes that the VCAA does not 
preclude the Board from adjudicating this portion of the 
Veteran's claim.  This is so because the Board is taking 
action favorable to the Veteran by reopening his service-
connection claim for bilateral hearing loss.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2009).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a Notice of 
Disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160, 
20.201, 20.302 (2009).

In this case, in a September 1998 rating decision, the RO 
denied service connection for bilateral hearing loss.  The 
Veteran did not file a timely appeal, and that decision 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (1998); currently, 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

In July 2006, the Veteran sought to reopen his service 
connection claim for bilateral hearing loss.  To reopen a 
claim, new and material evidence must be presented or 
secured.  38 U.S.C.A. § 5108 (West 2002).  "The Board does 
not have jurisdiction to consider [the previously-adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously-disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  When determining whether a claim should be 
reopened, the credibility of the newly-submitted evidence is 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

"New" evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

When the September 1998 rating decision was issued, the 
claims folder contained service treatment and personnel 
records.  The service treatment records were negative for any 
complaints, treatment, or diagnoses of hearing loss.  There 
was no evidence showing that the Veteran had been diagnosed 
with bilateral hearing loss.   Consequently, the claim was 
denied by the RO.

Subsequent to the issuance of the September 1998 rating 
decision, VA medical evidence, private medical evidence, and 
a hearing transcript was added to the claims folder.  
Significantly, the record contains private medical evidence 
dated in December 2005 and February 2009 from the Hearing 
Health Center which reflects diagnoses of sensorineural 
hearing loss.  The Board finds this evidence material to the 
claim because there was no evidence of hearing problems at 
the time of the last final denial.   Moreover, the Board 
notes that the Veteran testified, in March 2009, that he was 
exposed to acoustic trauma during service.  Presuming such 
testimony credible for purposes of reopening the claim, the 
Board finds this newly received evidence material to the 
claim.

Because the above-noted evidence received since the September 
1998 rating decision is both new and material, the previously 
denied service-connection claim for bilateral hearing loss is 
reopened and consideration may be given to the entire 
evidence of record without regard to any prior denial.  
However, as will be discussed in greater detail below, 
further evidentiary development is necessary in connection 
with the now reopened claim.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened; to that extent, the appeal is granted.


REMAND

Although the additionally submitted medical evidence is 
sufficient to reopen the Veteran's service connection claim 
for bilateral hearing loss, additional development is 
required before the Board can adjudicate this claim on the 
merits.  

As indicated, the record contains private medical evidence 
reflecting that the Veteran currently has bilateral 
sensorineural hearing loss.  Also, the Veteran testified that 
he was exposed to acoustic trauma during service, and he is 
competent to do so.  As such, the Board finds that a VA 
examination is necessary to determine whether the Veteran 
currently has bilateral hearing loss for VA purposes, and if 
so, whether it is related to service.  

Additionally, the record contains correspondence from the 
Veteran received in August 2007, which could be construed as 
a notice of disagreement with respect to a July 2007 rating 
decision that denied service connection for PTSD.  The United 
States Court of Appeals for Veterans Claims has stated that 
when a statement of the case (SOC) has not been provided 
following the timely filing of a notice of disagreement, a 
remand to the RO is required for a completion of an SOC.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to determine the etiology of 
any currently diagnosed bilateral hearing 
loss.  The claims folder should be made 
available to the examiner for review 
prior to the examination.  The examiner 
should provide a comprehensive report, 
and provide a complete rationale for any 
conclusions reached.

The examiner should note whether 
bilateral hearing loss for VA purposes is 
currently shown.  If so, the examiner 
should opine whether there is a 50 
percent probability or greater that any 
currently diagnosed hearing loss 
disability is related to the Veteran's 
active service.  Any opinion should be 
reconciled with the service treatment 
records, the December 2005 and February 
2009 private medial statements from 
Hearing Health Center, and the Veteran's 
testimony regarding exposure to acoustic 
trauma during service.  

2.  Thereafter, readjudicate the issue of 
entitlement to service connection for 
bilateral hearing loss.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case and be afforded a reasonable 
opportunity to respond.  

3.  The RO/AMC should issue a statement 
of the case pertaining to the issue of 
entitlement to service connection for 
PTSD.  The Veteran is hereby notified 
that, following the receipt of the SOC 
concerning these issues, a timely 
substantive appeal must be filed if 
appellate review by the Board is desired.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


